 



Exhibit 10.34
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED
SUPPLY AGREEMENT
          This Supply Agreement (the “Agreement”) is made and entered into
effective as of December 19, 2005 (the “Effective Date”) by and between GPC
Biotech AG, a German corporation, having its place of business at
Fraunhoferstrasse 20, 82152 Martinsried/Munich, Germany (“GPC Biotech”); and
Pharmion GmbH, a Swiss limited liability company and wholly-owned subsidiary of
Pharmion Corporation, a Delaware corporation, having a place of business at
Aeschenvorstadt 71, 4051 Basel, Switzerland (“Licensee”). GPC Biotech and
Licensee are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”
RECITALS
          WHEREAS, the Parties have entered into a Co-Development and License
Agreement of even date herewith (the “License Agreement”), pursuant to which GPC
Biotech grants a license to Licensee, and Licensee obtains a license, to Develop
and Commercialize the Licensed Product (each as defined therein); and
          WHEREAS, in accordance with the terms of the License Agreement, the
Parties are required to enter into an agreement providing for the supply by GPC
Biotech to Licensee of all of Licensee’s requirements of the Licensed Product;
and
          WHEREAS, GPC Biotech desires to supply the Licensed Product to
Licensee, and Licensee desires to purchase the Licensed Product, all on the
terms and conditions set forth below.
          NOW, THEREFORE, in consideration of the foregoing premises, the mutual
promises and covenants of the Parties contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, do hereby agree
as follows:
ARTICLE I
DEFINITIONS
          Unless otherwise specifically provided herein, the following terms
shall have the following meanings:
          1.1 “Affiliate” shall mean, with respect to a Party, any Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such Party. For purposes of this
definition, “control” and, with correlative meanings, the terms “controlled by”
and “under common control with” shall mean (a) the possession, directly or
indirectly, of the power to direct the management or policies of a business
entity, whether through the ownership of voting securities, by contract relating
to voting rights or corporate governance, or otherwise, or (b) the ownership,
directly or indirectly, of at least fifty percent (50%) of the voting securities
or other ownership interest of a business entity (or, with respect to a limited
partnership or other similar entity, its general partner or controlling entity).

1



--------------------------------------------------------------------------------



 



          1.2 “Agreement” shall have the meaning set forth in the preamble to
this Agreement.
          1.3 “API” shall mean the Licensed Compound as defined in the License
Agreement.
          1.4 “API Facility” shall mean the Manufacturing facility of the API
Subcontractor.
          1.5 “API Subcontractor” shall mean, as of the Effective Date, Johnson
Matthey Inc. or any other Person appointed by GPC Biotech thereafter and
approved by Licensee in writing to supply API, which approval shall not be
unreasonably withheld or delayed.
          1.6 “Applicable Law” shall mean applicable laws, rules and
regulations, including any rules, regulations, guidelines or other requirements
of the Regulatory Authorities, that may be in effect from time to time.
          1.7 “Arbitration Rules” shall have the meaning set forth in Section
9.11.2.
          1.8 “Breaching Party” shall have the meaning set forth in Section 8.2.
          1.9 “Business Day” shall mean a day other than a Saturday or Sunday on
which banking institutions in Munich, Germany are open for business.
          1.10 “Calendar Quarter” shall mean each successive period of three
(3) calendar months commencing on January 1, April 1, July 1 and October 1.
          1.11 “Calendar Year” shall mean each successive period of twelve
(12) calendar months commencing on January 1 and ending on December 31.
          1.12 “cGMP” shall mean (a) the current good manufacturing practices
for the methods used in, and the facilities and controls used for, the
Manufacture of the Licensed Product promulgated by any Regulatory Authority
including, without limitation, US cGMP, the EU Good Manufacturing Guidelines,
the International Conference on Harmonization Guidelines and any other
applicable laws, guidelines and/or regulations, together with the latest FDA and
other applicable guidance documents pertaining to manufacturing and quality
control practice, all as updated, amended and revised from time to time.
          1.13 “Claims” shall have the meaning set forth in Section 7.1.
          1.14 “CMC Sections” shall mean the Chemistry, Manufacturing and
Controls sections of any Regulatory Documentation, including all information
included therein.
          1.15 “Complaining Party” shall have the meaning set forth in Section
8.2.
          1.16 “Dispute” shall have the meaning set forth in Section 9.11.1.
          1.17 “Distributor” shall have the meaning set forth in the License
Agreement.

2



--------------------------------------------------------------------------------



 



          1.18 “Drug Master File” shall have the meaning set forth in the
License Agreement.
          1.19 “Effective Date” shall mean the effective date of this Agreement
as set forth in the preamble to this Agreement.
          1.20 “Exploitation” shall have the meaning set forth in the License
Agreement.
          1.21 “Facilities” shall mean (a) the API Facility, (b) the Finishing
Facility, and (c) any Manufacturing facility of GPC Biotech or its Affiliates.
          1.22 “FDA” shall mean the United States Food and Drug Administration
and any successor agency thereto.
          1.23 “FFDCA” shall mean the United States Federal Food, Drug, and
Cosmetic Act, as amended from time to time.
          1.24 “Finishing Facility” shall mean the Manufacturing facility of the
Finishing Subcontractor or the Manufacturing facility of GPC Biotech or its
Affiliate, as determined by GPC Biotech.
          1.25 “Finishing Subcontractor” shall mean, as of the Effective Date,
[...***...], or any other Person appointed by GPC Biotech thereafter to supply
Licensed Product in bulk capsule form, and approved by Licensee in writing,
which approval shall not be unreasonably withheld or delayed.
          1.26 “Forecast(s)” shall have the meaning set forth in Section 2.2.1.
          1.27 “Full Product Batch” shall mean a specific quantity of Licensed
Product equal to approximately 480,000 units comprised of approximately
[...***...] units of [...***...] capsules and approximately [...***...] units of
[...***...] capsules.
          1.28 “GPC Biotech” shall have the meaning set forth in the preamble to
this Agreement.
          1.29 “Indemnification Claim Notice” shall have the meaning set forth
in Section 7.3.
          1.30 “Indemnified Party” shall have the meaning set forth in Section
7.3.
          1.31 “Initial Forecast” shall have the meaning set forth in
Section 2.2.1.
          1.32 “Joint Manufacturing Committee” or “JMC” shall have the meaning
set forth in Section 2.1.4.
          1.33 “License Agreement” shall have the meaning set forth in the first
recital to this Agreement.
 
*** Confidential Treatment Requested

3



--------------------------------------------------------------------------------



 



          1.34 “Licensed Product” shall mean the “Licensed Product” as defined
in the License Agreement that has been Manufactured by or on behalf of GPC
Biotech and delivered to Licensee pursuant to the terms of this Agreement.
          1.35 “Licensee” shall have the meaning set forth in the preamble to
this Agreement.
          1.36 “Licensee Territory” shall have the meaning set forth in the
License Agreement.
          1.37 “Losses” shall have the meaning set forth in Section 7.1.
          1.38 “Major Market Country” shall have the meaning set forth in the
License Agreement.
          1.39 “Manufacturing” shall mean all activities, steps and processes
relating to the production, manufacture, processing and holding of the Licensed
Product or any intermediate thereof, including stability testing, quality
assurance and quality control. The terms “Manufacture” and “Manufactured” refer
to the act of Manufacturing.
          1.40 “Manufacturing Cost” shall have the meaning set forth in the
License Agreement.
          1.41 “Manufacturing Process” shall mean any process or step thereof
that is necessary or useful for Manufacturing the Licensed Product or any
intermediate thereof as evidenced in the batch records or master batch records.
          1.42 “Materials” shall mean all raw materials, excipients, and
containers required in connection with the Manufacture of the Licensed Product,
excluding API.
          1.43 “Notice Period” shall have the meaning set forth in Section 8.2.
          1.44 “Party” and “Parties” shall have the meaning set forth in the
preamble to this Agreement.
          1.45 “Permits” shall have the meaning set forth in Section 6.1.1.
          1.46 “Person” shall mean an individual, sole proprietorship,
partnership, limited partnership, limited liability partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture or other similar entity or
organization, including a government or political subdivision, department or
agency of a government.
          1.47 “Purchase Order” shall mean a written purchase order submitted by
Licensee to GPC Biotech in accordance with Section 2.2.2.
          1.48 “Quality Agreement” shall mean the quality assurance agreement
between the Parties to be agreed upon within ninety (90) days of the Effective
Date.

4



--------------------------------------------------------------------------------



 



          1.49 “Regulatory Authority” shall mean any applicable supra-national,
federal, national, regional, state, provincial or local regulatory agencies,
departments, bureaus, commissions, councils or other government entities
regulating or otherwise exercising authority with respect to the Exploitation of
the Licensed Product in the Licensee Territory.
          1.50 “Regulatory Documentation” shall have the meaning set forth in
the License Agreement.
          1.51 “Reserve Inventory” shall have the meaning set forth in
Section 2.1.2.
          1.52 “Specifications” shall mean the list of tests, references to any
analytical procedures and appropriate acceptance criteria which are numerical
limits, ranges or other criteria for tests described in order to establish a set
of criteria to which Licensed Product, at any stage of Manufacture, should
conform to be considered acceptable for its intended use as agreed to in writing
by the Parties within ninety (90) days of the Effective Date, as such
specifications are amended or supplemented from time to time in accordance with
the terms hereof. Without limiting the generality of the foregoing, the
Specifications shall be consistent with all applicable Regulatory Documentation
filed prior to the Effective Date and shall specify that the Licensed Products,
when delivered to Licensee, shall have a minimum remaining shelf life of not
less than seventy five percent (75%) of the maximum shelf life that is available
for the Licensed Products at the time of Manufacture.
          1.53 “Subcontractor” shall mean either the API Subcontractor or the
Finishing Subcontractor.
          1.54 “Sublicensee” shall have the meaning set forth in the License
Agreement.
          1.55 “Supply Failure” shall have the meaning set forth in Section 8.5.
          1.56 “Supply Price,” with respect to any Licensed Product delivered
hereunder, shall mean one hundred and ten percent (110%) of the Manufacturing
Costs for such Licensed Product.
          1.57 “Term” shall have the meaning set forth in Section 8.1.
          1.58 “Third Party” shall mean any Person other than GPC Biotech,
Licensee and their respective Affiliates and Sublicensees.
          1.59 “US cGMP” shall mean current good manufacturing practices for the
methods used in, and the facilities and controls used for, the Manufacture of
the Licensed Products, all as set forth from time to time by the FDA pursuant to
the FFDCA and the rules and regulations promulgated thereunder (including
specifically Title 21, parts 210 and 211 of the Code of Federal Regulations of
the United States).

5



--------------------------------------------------------------------------------



 



ARTICLE II
SUPPLY OF PRODUCT
          2.1 Purchase and Supply Obligations. Subject to the provisions of this
Agreement, during the Term Licensee shall, and Licensee shall cause its
Sublicensees to, purchase one hundred percent (100%) of their requirements of
Licensed Product in bulk capsule form according to the Specifications for sale
in the Licensee Territory from GPC Biotech, and GPC Biotech shall Manufacture
and supply such quantities of Licensed Product to Licensee. GPC Biotech shall
not supply Licensed Products to any Third Party within the Licensee Territory.
In the event that GPC Biotech, at any time during the Term, has reason to
believe that it or any Subcontractor will be unable to perform the services
hereunder or that there will be a material delay in performance thereof, GPC
Biotech shall (without limiting any other obligations GPC Biotech may have or
rights or remedies Licensee may have ) promptly notify Licensee thereof.
               2.1.1. Subcontracting. Licensee acknowledges and agrees that GPC
Biotech may subcontract or delegate any or all of its obligations hereunder to
any Subcontractor; provided that any change in Subcontractors requires
Licensee’s prior written consent and such subcontracting or delegation shall in
no way relieve GPC Biotech of its obligations hereunder except to the extent
that such obligations are performed by a Subcontractor. GPC Biotech shall ensure
that any Subcontractor engaged by GPC Biotech to Manufacture Licensed Product
Manufactures the Licensed Product pursuant to the terms of this Agreement.
               2.1.2. API and Materials; Reserve Inventory. GPC Biotech or its
Subcontractors shall obtain and provide all API, Materials and equipment
required to Manufacture the Licensed Products hereunder. During the Term of this
Agreement, GPC Biotech shall maintain, at its own expense, a reserve inventory
of API and capsule shells to be used in the future Manufacturing of Licensed
Products (“Reserve Inventory”) in an amount equal to twice Licensee’s Forecast
for the then-current Calendar Quarter. When using Reserve Inventory in order to
Manufacture Licensed Products in accordance with this Agreement, GPC Biotech and
its Subcontractors shall manage such inventory with its own inventories of API
and Materials on a “first expiry, first out” basis to maximize shelf life and
minimize spoilage. GPC Biotech shall properly store all inventories of API and
Materials (including such Reserve Inventory) prior to use in accordance with
cGMP and the Specifications.
               2.1.3. Facilities. GPC Biotech shall Manufacture all Licensed
Product hereunder only at the Facilities. GPC Biotech shall maintain, or shall
cause its Subcontractors to maintain, at their own expense, the Facilities and
all equipment required for the Manufacture of the Licensed Product in a state of
repair and operating efficiency consistent with the requirements of cGMP and all
other Applicable Law.

6



--------------------------------------------------------------------------------



 



               2.1.4. Joint Manufacturing Committee. The JEC (as defined in the
License Agreement) will establish a Joint Manufacturing Committee comprising an
equal number of representatives of both Parties (the “JMC”). The JMC shall have
the overall responsibility for overseeing the Parties’ activities with respect
to the Manufacture of Licensed Product hereunder and, in particular, the JMC
shall (a) discuss any proposed changes to the Manufacturing Process or
Specifications; (b) oversee and coordinate regulatory activities relating to
Manufacturing; (c) oversee and establish work plans for analytical methods
transfer; (d) coordinate product supply activities; and (e) engage in any other
activities or assume any other responsibilities delegated to it by the JEC. The
JEC will establish the meeting schedule and decision-making rules that the JMC
will follow in carrying out its responsibilities.
2.2 Forecasts and Purchase Orders.
               2.2.1. Not later than ninety (90) days following the Effective
Date, Licensee shall provide GPC Biotech with a good faith, written forecast of
its anticipated requirements of the Licensed Product and proposed delivery dates
thereof for the period beginning on the Effective Date and ending six (6) full
Calendar Quarters thereafter (“Initial Forecast”). Not later than thirty
(30) days prior to the beginning of the first full Calendar Quarter after the
Initial Forecast and each subsequent full Calendar Quarter of the Term, Licensee
shall submit to GPC Biotech a good faith, written forecast of its anticipated
requirements of the Licensed Product and proposed delivery dates thereof for
such Calendar Quarter and the five (5) Calendar Quarters thereafter (such
forecasts, together with the Initial Forecast, the “Forecasts”) (for example,
not later than thirty (30) days prior to the Calendar Quarter that begins
April 1, 2007, Licensee shall submit a Forecast covering the period from
April 1, 2007 through September 30, 2008). The quantities of Licensed Product
and delivery dates applicable to the first two (2) Calendar Quarters in each
Forecast shall constitute a binding obligation of Licensee to purchase and of
GPC Biotech to supply such quantities and shall not be subject to change without
the prior written approval of both GPC Biotech and Licensee.
               2.2.2. Licensee shall order Licensed Product by the issuance of
Purchase Orders to GPC Biotech at least one hundred twenty (120) days prior to
the delivery date specified in each respective Purchase Order. Each Purchase
Order shall designate the desired quantities of Licensed Product and the
delivery date(s) thereof, and each Purchase Order must be consistent with the
binding portion of the most recently delivered Forecast and shall constitute a
binding commitment by Licensee to order from GPC Biotech and by GPC Biotech to
deliver to Licensee when placed. All Purchase Orders shall be for Full Product
Batch quantities of Licensed Product or integral multiples thereof.
               2.2.3. GPC Biotech shall confirm acceptance of each Purchase
Order submitted in accordance with Section 2.2.2 within thirty (30) days after
receipt thereof and shall use commercially reasonable efforts to deliver

7



--------------------------------------------------------------------------------



 



Licensed Product against each Purchase Order in accordance with the delivery
date set forth therein.
               2.2.4. Each Purchase Order shall be subject to all of the terms
and conditions of this Agreement. To the extent any terms or provisions of a
Purchase Order or the written acceptance thereof by GPC Biotech conflict with,
or are in addition to, the terms and provisions of this Agreement, the terms and
provisions of this Agreement shall control.
          2.3 Delivery Terms; Risk of Loss. GPC Biotech shall deliver all
Licensed Product Manufactured hereunder EXW (as defined in Incoterms 2000) the
Finishing Facility. Title to all Licensed Product shall pass to Licensee at the
time of delivery.
          2.4 Regulatory Approvals. GPC Biotech shall, and shall cause its
Subcontractors to, permit any applicable Regulatory Authority to inspect the
Facilities and otherwise cooperate fully with such agencies and GPC Biotech
shall, and shall cause its Subcontractors to, provide Licensee with such
information and assistance as Licensee may reasonably request in order for
Licensee to comply with the requirements of such Regulatory Authorities in
regard to the Licensed Product. The Parties further agree that GPC Biotech
shall, and shall cause its Subcontractors to, use commercially reasonable
efforts, at Licensee’s expense, to cooperate in any registration process in the
Licensee Territory undertaken by Licensee in accordance with the License
Agreement. On or prior to the date agreed to by the Parties (in consultation
with the JMC) in connection with the Development of the Licensed Product, GPC
Biotech shall, and shall cause its Subcontractors to, at its expense, compile
and file a Drug Master File with all Regulatory Authorities in the Major Market
Countries in the Licensee Territory that accept such filings. If any Regulatory
Authorities in the Licensee Territory do not allow for referencing Drug Master
Files for purposes of obtaining Regulatory Approval for the Licensed Product,
GPC Biotech shall, and shall cause its Subcontractors to, provide Licensee with
all information required to complete the CMC Sections of any Regulatory
Documentation required to be submitted in the Major Market Countries in the
Licensee Territory as soon as reasonably practicable.
          2.5 Change Control. GPC Biotech shall Manufacture Licensed Product
according to cGMP and the applicable Specifications. GPC Biotech shall notify
Licensee of any and all changes it proposes in its Manufacturing (including API
and Materials), Subcontractors, Facilities, Manufacturing Process or
Specifications relating to Licensed Product. GPC Biotech or Licensee may, at any
time, request a change to the Manufacturing Process or the Specifications
related to the Licensed Product. GPC Biotech and its Subcontractors agree to
implement any change to the Manufacturing Process or Specifications that is
required by a Regulatory Authority or by Applicable Law in the Licensee
Territory. In the event of any other request to modify the Manufacturing Process
or Specifications, both Licensee and GPC Biotech shall promptly meet to evaluate
such proposed changes including the effect of such changes on the regulatory
filings related to the Licensed Product and the costs associated with
Manufacturing. No such change shall be made without the approval of both
Parties; provided that such approval shall not be unreasonably withheld. To the
extent that any change is required by Regulatory Authorities in both the GPC
Biotech Territory and the Licensee Territory, the costs associated with
implementing such change will be considered Collaboration Costs under

8



--------------------------------------------------------------------------------



 



the License Agreement. The costs associated with implementing all other changes
will be the responsibility of (a) GPC Biotech, if GPC Biotech or its
Subcontractors requested the change or the change was required by Regulatory
Authorities anywhere in the GPC Biotech Territory, or (b) Licensee, if Licensee
requested the change or the change was required by Regulatory Authorities
anywhere in the Licensee Territory.
          2.6 Lot Numbers. GPC Biotech shall imprint the lot numbers and
expiration dates on Licensed Product containers, as required by cGMP, for each
Licensed Product delivered. Such lot numbers and expiration dates shall be
assigned to each lot by GPC Biotech based on GPC Biotech’s or its
Subcontractor’s standard operating procedures.
          2.7 Analytical Methods Transfer. Licensee shall be responsible for
primary and secondary packaging and release testing for Licensed Products to be
sold by Licensee in the Licensee Territory. In accordance with a work plan and
budget to be agreed upon by Licensee and GPC Biotech, GPC Biotech shall provide
Licensee with (a) validated analytical methods and reference standards;
(b) details of the packaging materials that GPC Biotech has used for its
stability studies; and (c) technical support required to transfer the methods to
a Third Party laboratory selected by Licensee to perform release testing of
Licensed Product provided to Licensee hereunder. The transfer of analytical
methods and other related technology hereunder shall be under the supervision
and direction of the JMC. Licensee shall pay GPC Biotech’s actual out-of-pocket
expenses in connection with conducting the activities described in this
Section 2.7.
          2.8 Licensed Product Failure and Rejection; Latent Defects. With each
delivery of Licensed Product hereunder, GPC Biotech shall provide a Certificate
of Analysis and a Certificate of Compliance, in a form agreed to by the Parties,
along with all other documentation required pursuant to the Quality Agreement.
Within thirty (30) days following delivery to Licensee of such Licensed Product
and all such documentation, Licensee shall have the right to give GPC Biotech
notice of rejection of any batch of Licensed Product that, in whole or part,
fails to meet the applicable Specifications at the time of delivery. Failure by
Licensee to give notice of rejection within the period set forth above shall be
deemed acceptance by it of the Licensed Product to which the notice of rejection
would have otherwise applied. GPC Biotech retains the right of appeal to an
independent laboratory as provided in Section 2.16 of this Agreement.
Notwithstanding the foregoing, the requirement for Licensee to provide notice of
rejection within the period set forth above shall not apply to any defect not
readily discoverable by Licensee within such thirty (30) day period. In the
event of any Licensed Product with defects not readily discoverable by Licensee
within such thirty (30) day period, notwithstanding anything to the contrary
contained herein, Licensee may reject such Licensed Product by delivering notice
of rejection to GPC Biotech no later than the earlier of: (a) thirty (30) days
after the date of discovery of such defect or (b) expiration of the shelf life
of the Licensed Product. If Licensee fails to notify GPC Biotech of such defect
within such time period, Licensee shall be deemed to have accepted such Licensed
Product. Licensee shall promptly supply GPC Biotech with any evidence it has
that relates to whether any Licensed Product delivered to Licensee by GPC
Biotech fails to meet the applicable Specifications.
          2.9 Inspection. Licensee shall have the right, no more than once
during any Calendar Year during the Term, except for any additional “for cause”
inspections where Licensee has been informed of quality issues at any of the
Facilities, to enter the Facilities upon

9



--------------------------------------------------------------------------------



 



reasonable advance notice and during normal business hours for the purpose of
inspecting the Facilities, procedures and any relevant records relating to the
Manufacture of Licensed Product (including all batch sheets and records for all
Manufacturing steps); provided, however, that, with respect to any audit of a
Subcontractor’s facility, Licensee agrees to enter into a customary
confidentiality agreement reasonably acceptable to such Subcontractor prior to
such audit and upon such Subcontractor’s request; and provided further, that any
inspection of the API Facility or Finishing Facility shall be coordinated with
any inspection planned by GPC Biotech. No such inspection shall diminish or
increase GPC Biotech’s obligations hereunder, except that GPC Biotech shall, and
shall cause its Subcontractors to, undertake to use commercially reasonable
efforts to correct promptly any deficiencies reasonably identified by Licensee
in such inspection. In the event that any Facility used in the Manufacturing of
Licensed Product hereunder is inspected by representatives of any Regulatory
Authority in connection with the Manufacture of the Licensed Product, GPC
Biotech shall notify Licensee immediately by telephone and follow up in writing,
upon learning of such inspection, and shall promptly supply Licensee with copies
of any reports or responses prepared by the Regulatory Authority, GPC Biotech or
the applicable Subcontractor relating to such inspection. Licensee may send
representatives to such Facility and Licensee may participate in any portion of
such inspection relating to the Licensed Product of which GPC Biotech receives
advance notice.
          2.10 Manufacturing Records. GPC Biotech shall, and shall cause its
Subcontractors to, maintain adequate and accurate books and records with respect
to its and their activities hereunder, including Manufacturing records and lot
traceability records, with respect to each Licensed Product lot delivered
hereunder. These records shall be retained until Licensee gives GPC Biotech
written consent for records to be destroyed, which consent shall not be
unreasonably withheld; provided, however, that in no event shall records be
destroyed at any time when such records are required to be retained by
Applicable Law. Notwithstanding the foregoing, GPC Biotech shall, prior to
discarding any documentation related to the Manufacture of Licensed Product,
make such documentation available for collection by Licensee at Licensee’s
expense.
          2.11 Batch Records. Upon request by Licensee, GPC Biotech shall make
available for review copies of the individual and master batch records received
from Subcontractors and used for any step in the Manufacture of Licensed Product
delivered hereunder. Licensee may use the information in such batch records as
provided in the License Agreement, including in regulatory submissions in order
to gain or maintain regulatory approvals.
          2.12 Deviations. GPC Biotech agrees that it or its Subcontractor’s
quality assurance function shall review the Manufacturing records for all steps
and all lots of Licensed Product delivered hereunder. Upon discovery of any
deviation from cGMP or from any warranty hereunder, GPC Biotech shall promptly
notify Licensee and conduct an appropriate investigation to determine the cause
of such deviation and take appropriate action at its expense to avoid
recurrence. GPC Biotech shall provide Licensee with the applicable documentation
of such deviations and report to Licensee on the results of the subsequent
investigation and corrective actions taken to address such deviations.

10



--------------------------------------------------------------------------------



 



          2.13 Warning Letters. Each Party shall promptly notify the other Party
of, and provide the other Party with copies of, any correspondence and/or other
documentation received or prepared by the Party in connection with receipt of
any warning letter or other regulatory correspondence from the FDA or any other
Regulatory Authority in connection with the Manufacture of the Licensed Product;
provided that GPC Biotech may redact from such communications portions thereof
which it is required to keep confidential pursuant to binding agreements with
Third Parties.
          2.14 Annual Reports. GPC Biotech shall supply, on a Calendar Year
basis, Licensed Product data related to applicable complaint test results, all
investigations (regarding Manufacturing) and the like, at Licensee’s expense,
which Licensee reasonably requires in order to complete any filing under any
applicable regulatory regime, including any annual product review report that
Licensee is required to file with any applicable Regulatory Authority.
          2.15 Communication With Governmental Agencies. Subject to the rights
and obligations set forth in the License Agreement, each Party may communicate
with any governmental agency, including but not limited to governmental agencies
responsible for granting regulatory approval for the Licensed Product, regarding
such Licensed Product if, in the opinion of that Party’s counsel, such
communication is necessary to comply with the terms of this Agreement or the
requirements of any law, governmental order or regulation; provided, however,
that, unless in the reasonable opinion of its counsel there is a legal
prohibition against doing so, such Party shall permit the other Party to
accompany and take part in relevant communications with the agency, to receive
copies of all such communications from the agency and to review and provide
comments on any written communication with any Regulatory Authority or other
government agency prior to submitting such communication.
          2.16 Quality Claims.
                    2.16.1. Independent Laboratory. In the event of any
disagreement between GPC Biotech and Licensee relating to Licensed Product
conformance to the Specifications at the time of delivery thereof by GPC Biotech
to Licensee, the Parties shall use good faith efforts to reach an amicable
resolution of such disagreement. In the event that resolution cannot be reached
by the Parties within fifteen (15) Business Days, a mutually agreed upon,
neutral, independent laboratory meeting the requirements of cGMP shall be
brought in to resolve the disagreement upon the request of either Party. Such
laboratory shall use the test methods contained in the applicable
Specifications. The cost of such laboratory shall be borne by the Party
determined by the laboratory to be the non-prevailing Party in such
disagreement. The findings of such laboratory shall be binding on Licensee and
GPC Biotech solely with respect to determining whether a particular batch,
portion of a batch, or multiple batches of Licensed Product conform with the
Specifications. Notwithstanding anything set forth in this Agreement to the
contrary, GPC Biotech expressly understands and agrees that Licensee shall have
the sole and final authority to determine whether all or a portion of any batch
of Licensed Product is suitable for release and distribution. In those instances
where Licensee has rejected any Licensed Product which has otherwise, according
to the provisions of this Section 2.16.1, been deemed suitable for use, Licensee
shall pay

11



--------------------------------------------------------------------------------



 



GPC Biotech for such Licensed Product in accordance with the terms of this
Agreement.
                    2.16.2. Certain Remedies for Non-Conforming Licensed
Product. In the event that any Licensed Product delivered hereunder is
determined to be not in conformance with the applicable Specifications at the
time of delivery, such Licensed Product shall be returned by Licensee to GPC
Biotech at GPC Biotech’s expense and GPC Biotech shall use commercially
reasonable efforts to replace such nonconforming Licensed Product within sixty
(60) days of such return at no extra charge to Licensee. In the event GPC
Biotech cannot replace such nonconforming Licensed Product within such sixty
(60) day period, it shall refund to Licensee the amount paid therefor. GPC
Biotech shall also reimburse Licensee for freight and any other shipment
expenses incurred by Licensee in connection with the disposition or return of
any rejected Licensed Product. Licensee acknowledges and agrees that in no event
shall GPC Biotech have any liability of any kind for Licensed Product that fails
to conform to the applicable Specifications due to acts, omissions or
circumstances occurring after the delivery thereof.
          2.17 Second Source; Allocation of Inventory and Supply.
                    2.17.1. The Parties intend to have identified and qualified
one or more second source manufacturers for the Licensed Products and API during
the term of this Agreement. Except as set forth in Section 8.5 in the event of a
Supply Failure, the second source manufacturer shall be selected and qualified
by GPC Biotech, with Licensee’s written approval, in accordance with the terms
of GPC Biotech’s existing agreements with its Subcontractors; provided that any
such second source shall be approved by applicable Regulatory Authorities and
shall comply with the provisions of Section 2.4 hereof with respect to the
completion of a Drug Master File or, if applicable, CMC Sections of any
Regulatory Documentation required to be submitted in the Licensee Territory. The
schedule for the qualification of the second source will be agreed upon by the
JMC promptly after the Effective Date.
                    2.17.2. In addition to the requirements of Section 2.1.2
hereof with respect to Reserve Inventory levels, in the event of any shortage of
available supply of API, Materials or Licensed Product for any reason, GPC
Biotech shall, during the period of any such shortage, allocate at least
[...***...] of its available Manufacturing capacity at the Facilities to supply
Licensed Product to Licensee under this Agreement.
 
*** Confidential Treatment Requested

12



--------------------------------------------------------------------------------



 



ARTICLE III
CONSIDERATION
          3.1 Payment Terms; Price.
                    3.1.1. Invoicing. Concurrently with or promptly following
the delivery of any Licensed Product hereunder, GPC Biotech shall submit to
Licensee an invoice covering such Licensed Product. Each such invoice shall, to
the extent applicable, identify Licensee’s Purchase Order number, Licensed
Product and lot numbers, names and quantities, unit price and the total amount
to be remitted by Licensee. In addition, each invoice shall include
documentation that, in reasonable detail, supports GPC Biotech’s calculation of
Manufacturing Cost in a format to be agreed upon by the Parties. Licensee shall
pay all such invoices within forty five (45) days after receipt thereof.
                    3.1.2. Purchase Price. The purchase price to be paid by
Licensee for all Licensed Product delivered hereunder shall be an amount equal
to the Supply Price for such Licensed Product.
                    3.1.3. Use of Product From Validation Batches. The Parties
intend that where Licensed Product Manufactured in any validation batches
produced by GPC Biotech or its Subcontractors satisfies all of the requirements
set forth in Article 6 hereof, such product may be provided to Licensee under
the terms of this Agreement for sale in the Licensee Territory. In this event,
where the Manufacturing Costs for the Licensed Products produced in such
validation batches were included in Collaboration Costs under the License
Agreement, Licensee shall be entitled to a credit applicable against the Supply
Price in an amount equal to the portion of such Collaboration Costs specifically
attributable to the Manufacture of such validation batches paid by Licensee
under the License Agreement.
                    3.1.4. Estimate of Future Manufacturing Costs; Audits. On or
before the date that is twelve (12) months prior to the anticipated date of
commercial launch of the Licensed Products in the Licensee Territory and
annually thereafter, GPC Biotech shall notify Licensee of its estimated
Manufacturing Cost for the Licensed Product that will apply for the next
one-year period and provide supporting documentation for such Manufacturing Cost
calculations. The JMC shall meet to review the estimated Manufacturing Costs
provided hereunder and to consider any actions that might be taken to reduce
such Manufacturing Costs. GPC Biotech shall maintain reasonably detailed and
complete records of its Manufacturing Costs in accordance with generally
accepted accounting principles applicable in the United States during the term
of this Agreement and for a period of not less than three (3) years from the
expiration date of each batch to which such records pertain or such longer
period as may be required by Applicable Law. Licensee shall have the right, no
more than once during any Calendar Year during the Term, to conduct an audit of
GPC Biotech’s books and records upon reasonable advance notice and during normal
business

13



--------------------------------------------------------------------------------



 



          hours for the purpose of verifying Manufacturing Costs invoiced to
Licensee hereunder.
          3.2 Mode of Payment. All payments to GPC Biotech under this Agreement
shall be made by deposit of Euros in the requisite amount to such bank account
as GPC Biotech may from time to time designate by notice to Licensee.
          3.3 Taxes. The purchase price payable by Licensee for Licensed Product
in accordance with Section 3.1.2 excludes all sales, use, value added or other
similar taxes or duties payable in connection with the sale of such Licensed
Product; any and all of which shall be the sole responsibility of Licensee.
          3.4 Interest on Late Payment. If any payment due to GPC Biotech under
this Agreement is overdue on any amounts invoiced that are not subject to a good
faith dispute by Licensee, then Licensee shall pay interest thereon (before and
after any judgment) at an annual rate (but with interest accruing on a daily
basis) of the lesser of four percent (4%) above the prime rate as reported in
The Wall Street Journal, Eastern Edition, and the maximum rate allowed by
Applicable Law, such interest to run from the date upon which payment of such
sum became due until payment thereof in full together with such interest.
ARTICLE IV
INTELLECTUAL PROPERTY
          4.1 Ownership of Specifications and Manufacturing Process. Licensee
acknowledges and agrees that, as between the Parties, the Specifications and
Manufacturing Processes for the Licensed Product shall be the sole and exclusive
property of GPC Biotech, subject to the licenses granted to Licensee under the
License Agreement.
ARTICLE V
CONFIDENTIALITY
          5.1 Confidentiality and Non-Disclosure. Each Party acknowledges and
agrees that any information furnished or otherwise made known to it, directly or
indirectly, by the other Party in connection with this Agreement shall
constitute Confidential Information of the other Party for all purposes of the
License Agreement, except to the extent that any such information is not
included in the Definition of Confidential Information pursuant to Section 11.1
of the License Agreement. Notwithstanding anything in the foregoing sentence to
the contrary, Licensee acknowledges and agrees that Specifications and
Manufacturing Processes for the Licensed Product shall constitute the
Confidential Information of GPC Biotech subject to all applicable terms and
conditions set forth in the License Agreement.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
          6.1 Representations and Warranties of GPC Biotech. GPC Biotech
represents, and warrants to Licensee that:

14



--------------------------------------------------------------------------------



 



                    6.1.1. It or its Subcontractors have obtained (or shall
obtain prior to Manufacturing Licensed Product), and shall remain in compliance
with during the Term, all permits, licenses and other authorizations (the
“Permits”) which are required by Applicable Law to the Manufacture Licensed
Product as specified by this Agreement and for qualification of the Facilities
for such purposes; provided, however, GPC Biotech shall have no obligation under
this Agreement to obtain Permits relating to the sale, marketing, distribution
or use of API or Licensed Product or with respect to the labeling of Licensed
Product;
                    6.1.2. All Manufacturing under this Agreement shall be
conducted in accordance in all respects with cGMP, including (i) availability of
adequate personnel and facilities to comply with such requirements and (ii) all
other processes, methods and requirements necessary for compliance with cGMP and
all other Applicable Laws, the Manufacturing Process, the Quality Agreement and
the Specifications. In addition, all Manufacturing shall be conducted in
accordance with GPC Biotech’s or its Subcontractor’s standard operating
procedures;
                    6.1.3. At the time of delivery thereof to Licensee, the
Licensed Product Manufactured under this Agreement, shall be in conformance with
the applicable Specifications and shall not be adulterated or misbranded within
the meaning of the FFDCA or any substantially similar definition under other
Applicable Law;
                    6.1.4. It has not been debarred, nor is it subject to a
pending debarment, and shall not use the services of any Persons debarred
pursuant to section 306 of the FFDCA, 21 U.S.C. § 335(a) or (b) in any capacity
associated with or related to the Manufacture of the Licensed Product. GPC
Biotech shall promptly inform Licensee in writing of any debarment, or the
commencement of any debarment or like proceedings against GPC Biotech, its
employees, officers, agents or Subcontractors, during the Term. GPC Biotech also
warrants that neither GPC Biotech nor any of its officers or employees has been
convicted of a felony under the U.S. federal law for conduct relating to the
development or approval, including the process for development or approval, of
any drug product, new drug application or abbreviated new drug application and
neither GPC Biotech nor any of its officers or employees has been convicted of a
felony under the U.S. federal law for conduct relating to the regulation of any
product under the FFDCA; and
                    6.1.5. To GPC Biotech’s Knowledge, as of the Effective Date,
GPC Biotech is in compliance in all material respects with the terms of its
agreements with Subcontractors relating to the Facilities (the “Subcontractor
Agreements”). GPC Biotech covenants to Licensee and agrees that it shall use all
commercially reasonable efforts not to take any action or omit to take any
action that would constitute a breach of the Subcontractor Agreements or enter
into any amendment to the Subcontractor Agreements, which amendment would be
reasonably likely to have a material adverse effect on the Manufacturing of the

15



--------------------------------------------------------------------------------



 



Licensed Product in the Licensee Territory or GPC Biotech’s ability to perform
its obligations under this Agreement. GPC Biotech shall provide Licensee
promptly with notice of the occurrence of any such breach or any notice alleging
that GPC Biotech has committed any such breach.
          6.2 Representations and Warranties of Each Party. Each Party
represents and warrants to the other Party that it has the full power and right
to enter into this Agreement and that there are no outstanding agreements,
assignments, licenses, encumbrances or rights of any kind held by other parties,
private or public, inconsistent with the provisions of this Agreement.
          6.3 DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH IN SECTIONS 6.1 AND 6.2, GPC BIOTECH MAKES NO REPRESENTATIONS AND GRANTS
NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND GPC BIOTECH SPECIFICALLY DISCLAIMS ANY OTHER
WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES. LICENSEE’S EXCLUSIVE REMEDY FOR
BREACH OF WARRANTY BY GPC BIOTECH SHALL BE DIRECT DAMAGES AND GPC BIOTECH’S
OBLIGATION TO REPAIR OR REPLACE THE LICENSED PRODUCT AND RESUBMIT IT TO LICENSEE
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.8.
ARTICLE VII
INDEMNITY
          7.1 Indemnification of GPC Biotech. Licensee agrees to indemnify,
defend and hold harmless GPC Biotech, its Affiliates and their respective
directors, officers, employees and agents from and against any and all losses,
damages liabilities, lawsuits, proceedings, costs and expenses arising
therefrom, including without limitation, reasonable attorneys’ fees and the cost
of recalls (collectively, “Losses”) in connection with any and all suits,
investigations, claims or demands of Third Parties (collectively, “Claims”)
arising from or occurring as a result of (a) the breach by Licensee of this
Agreement or (b) the negligence or willful misconduct on the part of Licensee in
performing its obligations under this Agreement, except for those Losses for
which GPC Biotech has an obligation to indemnify Licensee pursuant to
Section 7.2 hereof, as to which Losses each Party shall indemnify the other to
the extent of their respective liability; provided, however, that Licensee shall
not be obligated to indemnify GPC Biotech for any Losses to the extent that such
Losses arise as a result of gross negligence or willful misconduct on the part
of GPC Biotech or any of its Affiliates.
          7.2 Indemnification of Licensee. Subject to Section 7.4, GPC Biotech
agrees to indemnify, defend and hold harmless Licensee, its Affiliates and their
respective directors, officers, employees and agents from and against any and
all Losses in connection with any and all Claims arising from or occurring as a
result of (a) the breach by GPC Biotech or any Subcontractor of this Agreement
or (b) the negligence or willful misconduct on the part of GPC

16



--------------------------------------------------------------------------------



 



Biotech or any Subcontractor in performing its obligations under this Agreement
or a Subcontract, except for those Losses for which Licensee has an obligation
to indemnify Licensee pursuant to Section 7.1 hereof, as to which Losses each
Party shall indemnify the other to the extent of their respective liability;
provided, however, that GPC Biotech shall not be obligated to indemnify Licensee
for any Losses to the extent that such Losses arise as a result of gross
negligence or willful misconduct on the part of Licensee or any of its
Affiliates, Sublicensees or Distributors.
          7.3 Indemnification Procedures.
                    7.3.1. All indemnification claims in respect of a Party, its
Affiliates or their respective directors, officers, employees and agents shall
be made solely by such Party to this Agreement (the “Indemnified Party”). The
Indemnified Party shall give the indemnifying Party prompt written notice (an
“Indemnification Claim Notice”) of any Losses or discovery of fact upon which
such indemnified Party intends to base a request for indemnification under
Section 7.1 or 7.2, but in no event shall the indemnifying Party be liable for
any Losses that result from any delay in providing such notice. Each
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss is known at such time). The Indemnified Party shall furnish promptly to the
indemnifying Party copies of all papers and official documents received in
respect of any Losses and Claims.
                    7.3.2. At its option, the indemnifying Party or, if GPC
Biotech is the indemnifying Party and at GPC Biotech’s option, any
Subcontractor, may assume the defense of any Claim by giving written notice to
the Indemnified Party within thirty (30) days after the indemnifying Party’s
receipt of an Indemnification Claim Notice, which notice shall include an
express agreement to undertake the defense of such Claim in accordance with the
provisions of this Article 7. The assumption of the defense of a Claim by the
indemnifying Party shall not be construed as an acknowledgment that the
indemnifying Party is liable to indemnify the Indemnified Party in respect of
the Claim, nor shall it constitute a waiver by the indemnifying Party of any
defenses it may assert against the Indemnified Party’s claim for
indemnification. Upon assuming the defense of a Claim, the indemnifying Party
may appoint as lead counsel in the defense of the Claim any legal counsel
selected by the indemnifying Party. In the event the indemnifying Party assumes
the defense of a Claim, the Indemnified Party shall immediately deliver to the
indemnifying Party all original notices and documents (including court papers)
received by the Indemnified Party in connection with the Claim. Should the
indemnifying Party assume the defense of a Claim, except as provided in
Section 7.3.1, the indemnifying Party shall not be liable to the Indemnified
Party for any legal expenses subsequently incurred by such Indemnified Party in
connection with the analysis, defense or settlement of the Claim. In the event
that it is ultimately determined that the indemnifying Party is not obligated to
indemnify, defend or hold harmless the Indemnified Party from and against the
Claim, the Indemnified Party shall reimburse the indemnifying

17



--------------------------------------------------------------------------------



 



Party for any and all costs and expenses (including attorneys’ fees and costs of
suit) incurred by the indemnifying Party in its defense of the Third Party
Claim.
          7.3.3. Without limiting Section 7.3.2 above, any Indemnified Party
shall be entitled to participate in, but not control, the defense of such Claim
and to employ counsel of its choice for such purpose; provided, however, that
such employment shall be at the Indemnified Party’s own expense unless (i) the
employment thereof has been specifically authorized by the indemnifying Party in
writing, (ii) the indemnifying Party has failed to assume the defense and employ
counsel in accordance with Section 7.3.2 (in which case the Indemnified Party
shall control the defense) or (c) the interests of the Indemnified Party and the
indemnifying Party (or, if applicable, an indemnifying Subcontractor) with
respect to such Claim are sufficiently adverse to prohibit the representation by
the same counsel of both parties under applicable law, ethical rules or
equitable principles.
          7.3.4. With respect to any Loss relating solely to the payment of
money damages in connection with a Claim that shall not result in the
Indemnified Party’s becoming subject to injunctive or other relief or otherwise
adversely affecting the business of the Indemnified Party in any manner, and as
to which the indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnified Party hereunder, the indemnifying Party
shall have the sole right to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of such Loss, on such terms as the
indemnifying Party, in its sole discretion, shall deem appropriate; provided
that such disposition includes as an unconditional term thereof the giving by
the claimant or plaintiff to the Indemnified Party of a release of all liability
in respect thereof. With respect to all other Losses in connection with any
Claim, where the indemnifying Party has assumed the defense of the Claim in
accordance with Section 7.3.2, the indemnifying Party shall have authority to
consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss provided it obtains the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed).
Regardless of whether the indemnifying Party chooses to defend or prosecute any
Claim, no Indemnified Party shall admit any liability with respect to or settle,
compromise or discharge, any Third Party Claim without the prior written consent
of the indemnifying Party, such consent not to be unreasonably withheld or
delayed.
          7.3.5. If the indemnifying Party chooses to defend or prosecute any
Claim, the Indemnified Party shall, and shall cause each Indemnified Party to,
cooperate in the defense or prosecution thereof and shall furnish such records,
information and testimony, provide such witnesses and attend such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested in connection therewith. Such cooperation shall include access during
normal business hours afforded to indemnifying Party to, and reasonable
retention by the Indemnified Party of, records and information that are
reasonably relevant to such Claim, and making indemnified Parties and other

18



--------------------------------------------------------------------------------



 



employees and agents available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder, and
the indemnifying Party shall reimburse the Indemnified Party for all its
reasonable out-of-pocket expenses in connection therewith.
                    7.3.6. Except as provided above, the costs and expenses,
including fees and disbursements of counsel, incurred by the Indemnified Party
in connection with any Claim shall be reimbursed on a Calendar Quarter basis by
the indemnifying Party, without prejudice to the indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party.
          7.4 Limitations.
                    7.4.1. EXCEPT IN CIRCUMSTANCES OF GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT BY A PARTY OR ITS AFFILIATES (OR WITH RESPECT TO
LICENSEE, ITS SUBLICENSEES OR DISTRIBUTORS), OR WITH RESPECT TO CLAIMS UNDER
SECTION 7.1 OR 7.2, NO PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES SHALL BE
LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES,
INCLUDING LOST PROFITS, WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT
LIABILITY OR OTHERWISE, ARISING OUT OF ANY BREACH OF OR FAILURE TO PERFORM ANY
OF THE PROVISIONS OF THIS AGREEMENT.
                    7.4.2. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE
PARTIES AGREE THAT THE AGGREGATE MONETARY LIABILITY OF GPC BIOTECH FOR ANY
BREACH OF THE TERMS OF THIS AGREEMENT BY A SUBCONTRACTOR SHALL BE SUBJECT TO ANY
LIMITATIONS ON LIABILITY SPECIFIED IN GPC BIOTECH’S AGREEMENT WITH SUCH
SUBCONTRACTOR; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 7.4.2 SHALL
OPERATE TO LIMIT GPC BIOTECH’S LIABILITY OR LICENSEE’S REMEDIES SPECIFIED IN THE
LICENSE AGREEMENT OR ANY NON-MONETARY REMEDIES EXPRESSLY PROVIDED IN THIS
AGREEMENT.
ARTICLE VIII
TERM AND TERMINATION
          8.1 Term. Unless earlier terminated as provided herein, the term of
this Agreement (the “Term”) shall commence on the Effective Date and shall
expire on a country-by-country basis on the date of expiration or termination of
the License Agreement for any reason with respect to such country or countries.

19



--------------------------------------------------------------------------------



 



          8.2 Termination of this Agreement for Material Breach. In the event
that either Party (the “Breaching Party”) shall be in material default in the
performance of any of its material obligations under this Agreement, in addition
to any other right and remedy the other Party (the “Complaining Party”) may
have, the Complaining Party may terminate this Agreement, in its entirety by
sixty (60) days’ prior written notice (the “Notice Period”) to the Breaching
Party, specifying the breach and its claim of right to terminate; provided
always that the termination shall not become effective at the end of the Notice
Period if the Breaching Party cures the breach complained about during the
Notice Period (or, if such default cannot be cured within such sixty (60)-day
period, if the Breaching Party commences actions to cure such default within the
Notice Period and thereafter diligently continues such actions; provided further
that such default is cured within one hundred eighty (180) days after the
receipt of such notice), except in the case of a payment default (with respect
to amounts invoiced by GPC Biotech that are not subject to a good faith dispute
by Licensee), as to which the Breaching Party shall have only a ten (10)-day
cure period.
          8.3 Termination by Either Party. Either Party shall have the right to
terminate this Agreement by written notice to the other Party upon the
occurrence of any of the following: (a) the other Party files a petition in
bankruptcy, or enters into an agreement with its creditors, or applies for or
consents to the appointment of a receiver or trustee, or makes an assignment for
the benefit of creditors, or becomes subject to involuntary proceedings under
any bankruptcy or insolvency law (which proceedings remain undismissed for sixty
(60) days) or (b) a force majeure event pursuant to Section 9.6.
          8.4 Accrued Rights; Surviving Obligations.
                    8.4.1. Accrued Rights. Termination or expiration of this
Agreement for any reason shall be without prejudice to any rights that shall
have accrued to the benefit of a Party prior to such termination or expiration.
Such termination or expiration shall not relieve a Party from obligations that
are expressly indicated to survive the termination or expiration of this
Agreement.
                    8.4.2. Materials. Upon termination of this Agreement for any
reason except termination by Licensee pursuant to Section 8.2, Licensee promptly
shall reimburse GPC Biotech for the actual costs of all API, Materials and work
in process in the possession of GPC Biotech or its Subcontractors, or which GPC
Biotech or its Subcontractors have committed to purchase (unless cancelable);
provided that the amounts of such API, Materials and work in process shall not
exceed the quantities necessary to Manufacture the amount of Licensed Product
specified in the binding portion of the most recently submitted Forecast (as
provided in Section 2.2.2), unless the Parties mutually agree that inventory
levels of API and Materials may exceed the requirements for such periods;
provided further that Licensee shall only be liable for any such inventory of
API, Materials and work in process including excess inventory mutually agreed by
the Parties, that is not otherwise usable by GPC Biotech in the ordinary course
of business.

20



--------------------------------------------------------------------------------



 



                    8.4.3. Survival. Without limiting the foregoing,
Sections 2.8, 2.10, 2.16, 3.2, 3.3, 3.4, 6.3, 9.1, 9.2, 9.3, 9.5, 9.7, 9.8, 9.9,
9.10, 9.11, 9.12, 9.13, 9.15, 9.16, this Section 8.4, and Articles IV, V and VII
of this Agreement shall survive the termination or expiration of this Agreement
for any reason.
          8.5 Failure of Supply. In the event of a Supply Failure (as defined
below), Licensee shall have the right to identify, establish and maintain a
Third Party manufacturer as a second source for the supply of Licensed Product
or API, as applicable (a “Second Source”). No later than ten (10) Business Days
after a Supply Failure, the JMC shall establish a schedule and budget for
activities and responsibilities of the parties, including technology transfer,
required to establish the Second Source. Promptly after the selection of a
Second Source for the Licensed Product by Licensee and such Second Source enters
into a written agreement with GPC Biotech, GPC Biotech shall commence transfer
to such Second Source of technology relating to the Manufacturing Process for
the Licensed Product which transfer shall be completed as soon as practicable
thereafter, subject to the applicable terms of such agreement. Such agreement
shall include (a) licenses under Intellectual Property Rights Controlled by GPC
Biotech to the extent required to enable the Second Source to Manufacture the
Licensed Products for Licensee and (b) adequate protection for the trade secrets
and other confidential information of GPC Biotech relating to transferred
technology. GPC Biotech shall bear the expenses (including any payments to Third
Parties) associated with the activities under this Section 8.5, unless the cause
of the Supply Failure is a Force Majeure event (as described in Section 9.6) in
which case such costs and expenses shall be deemed “Collaboration Costs” subject
to the terms of the License Agreement. For purposes of this Section 8.5, a
“Supply Failure” shall be deemed to occur if, at any time during the term of
this Agreement, GPC Biotech fails to deliver to Licensee an amount of Licensed
Product conforming to the requirements of Article 6 hereof of less than (i)
[...***...] of the quantities specified in Purchase Orders over a period of
[...***...]; or (ii) [...***...] of the quantities specified in Purchase Orders
over a period of [...***...], where in each case such quantities were properly
forecast and ordered by Licensee in accordance with this Section 2. In addition,
if either Party becomes aware of any conditions or circumstances affecting the
supply of Licensed Products or the Facilities that could reasonably be expected
to lead to a Supply Failure, such Party will inform the other Party thereof. In
such event, Licensee may then begin the process of identifying and contacting
potential Second Sources and Licensee shall work with the JMC in establishing a
contingency plan for the technology transfer activities specified herein.
ARTICLE IX
MISCELLANEOUS
          9.1 Notices.
                    9.1.1. Notice Requirements. Any notice, request, demand,
waiver, consent, approval or other communication permitted or required under
this Agreement shall be in writing, shall refer specifically to this Agreement
and shall be deemed given only if delivered by hand or sent by facsimile
transmission (with transmission confirmed) or by internationally recognized
overnight delivery service that maintains records of delivery, addressed to the
 
*** Confidential Treatment Requested

21



--------------------------------------------------------------------------------



 



Parties at their respective addresses specified in Section 9.1.2 or to such
other address as the Party to whom notice is to be given may have provided to
the other Party in accordance with this Section 9.1. Such Notice shall be deemed
to have been given as of the date delivered by hand or transmitted by facsimile
(with transmission confirmed) or on the second business day (at the place of
delivery) after deposit with an internationally recognized overnight delivery
service. Any notice delivered by facsimile shall be confirmed by a hard copy
delivered as soon as practicable thereafter. This Section 9.1 is not intended to
govern the day-to-day business communications necessary between the Parties in
performing their obligations under the terms of this Agreement.
                    9.1.2. Address for Notice
If to Licensee, to:
Pharmion GmbH
Aeschenvorstadt 71,
4051 Basel,
Switzerland
Attention: Director
Facsimile: +41 61 305 9899
with a copy to:
Pharmion Corporation
2525 28th Street
Boulder, Colorado 80301
Attention: VP and General Counsel
Facsimile: 720 564 9191
If to GPC Biotech, to:
GPC Biotech AG
Fraunhoferstrasse 20
82152 Martinsried/Munich, Germany
Attention: Chief Executive Officer
Facsimile: +49 89 85 65 2610
with a copy to:
GPC Biotech Inc.
101 College Road East
Princeton, NJ 08540, U.S.A.
Attention: General Counsel
Facsimile: +1 609 524 1050

22



--------------------------------------------------------------------------------



 



          9.2 Governing Law, Jurisdiction, Venue and Service.
                    9.2.1. Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The Parties agree to exclude the application to this
Agreement of the United Nations Convention on Contracts for the International
Sale of Goods.
                    9.2.2. Jurisdiction. Subject to Sections 9.3 and 9.11, the
Parties hereby irrevocably and unconditionally consent to the exclusive
jurisdiction of the courts of the State of New York and the United States
District Court for the Southern District of New York for any action, suit or
proceeding (other than appeals therefrom) arising out of or relating to this
Agreement, and agree not to commence any action, suit or proceeding (other than
appeals therefrom) related thereto except in such courts. The Parties
irrevocably and unconditionally waive their right to a jury trial.
                    9.2.3. Venue. The Parties further hereby irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding (other than appeals therefrom) arising out of or relating to this
Agreement in the courts of the State of New York or in the United States
District Court for the Southern District of New York, and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.
                    9.2.4. Service. Each Party further agrees that service of
any process, summons, notice or document by registered mail to its address set
forth in Section 9.1.2 shall be effective service of process for any action,
suit or proceeding brought against it under this Agreement in any such court.
          9.3 Waiver and Non-Exclusion of Remedies. Any term or condition of
this Agreement may be waived at any time by the Party that is entitled to the
benefit thereof, but no such waiver shall be effective unless set forth in a
written instrument duly executed by or on behalf of the Party waiving such term
or condition. The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.
          9.4 Assignment. Without the prior written consent of the other Party
hereto, neither Party shall sell, transfer, assign, delegate, pledge or
otherwise dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder; provided,
however, that (a) GPC Biotech may, without such consent, delegate its
obligations hereunder in accordance with Section 2.1.1, (b) either Party may,
without such consent, assign this Agreement and its rights and obligations
hereunder in connection with any assignment of the License Agreement as
permitted under Section 15.4 of the License Agreement;

23



--------------------------------------------------------------------------------



 



provided that in the case of such assignment to an Affiliate, such assigning
Party shall remain responsible for the performance by such Affiliate of the
rights and obligations hereunder. Any attempted assignment or delegation in
violation of the preceding sentence shall be void and of no effect. All validly
assigned and delegated rights and obligations of the Parties hereunder shall be
binding upon and inure to the benefit of and be enforceable by and against the
successors and permitted assigns of GPC Biotech or Licensee, as the case may be.
In the event either Party seeks and obtains the other Party’s consent to assign
or delegate its rights or obligations to another Party, the assignee or
transferee shall assume all obligations of its assignor or transferor under this
Agreement.
          9.5 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement shall not be
materially and adversely affected thereby, (a) such provision shall be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties. To the fullest extent permitted by applicable law,
each Party hereby waives any provision of law that would render any provision
hereof illegal, invalid or unenforceable in any respect.
          9.6 Force Majeure. Notwithstanding anything to the contrary contained
herein, neither Party shall be deemed to be in breach hereof or be liable for
non-performance, defective or late performance of any of its obligations under
this Agreement (other than obligations to pay money) to the extent and for such
periods of time as such non-performance, defective or late performance is due to
reasons of strike, riots, war, act of God, invasion, fire, explosion, floods,
delay of carrier, shortage in the supply of Materials, acts of government or
governmental agencies or instrumentalities (other than such acts that arise from
or relate to violations of Applicable Law by the affected Party) and any other
contingencies beyond the Parties’ or any Subcontractor’s reasonable control. The
Party affected shall give written notice to the other Party of any material
delay due to such causes. In the event a force majeure event prevents a Party’s
performance under this Agreement for one hundred eighty (180) consecutive days,
the other Party may (in addition to all other rights of such Party under this
Agreement, including Section 8.5) terminate this Agreement upon thirty (30) days
prior written notice to the other Party, but such termination shall not be
deemed a breach by the Party affected by the force majeure condition.
          9.7 No Benefit to Other Persons. The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns, and they shall
not be construed as conferring any rights on any other Persons.
          9.8 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on related to the Parties from
time to time. Each Party agrees that

24



--------------------------------------------------------------------------------



 



it shall not export, directly or indirectly, any technical information acquired
from the other Party under this Agreement or any products using such technical
information to a location or in a manner that at the time of export requires an
export license or other governmental approval, without first obtaining the
written consent to do so from the appropriate agency or other governmental
entity in accordance with Applicable Law.
          9.9 Relationship of the Parties. It is expressly agreed that GPC
Biotech, on the one hand, and Licensee, on the other hand, shall be independent
contractors and that the relationship between the two Parties shall not
constitute a partnership, joint venture or agency. Neither GPC Biotech, on the
one hand, nor Licensee, on the other hand, shall have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on the other, without the prior written consent of the
other Party to do so, such consent not to be unreasonably withheld or delayed.
All persons employed by a Party shall be employees of such Party and not of the
other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such Party.
          9.10 References. Unless otherwise specified, (a) references in this
Agreement to any Article or Section shall mean references to such Article or
Section of this Agreement, (b) references in any section to any clause are
references to such clause of such section and (c) references to any agreement,
instrument or other document in this Agreement refer to such agreement,
instrument or other document as originally executed or, if subsequently varied,
replaced or supplemented from time to time, as so varied, replaced or
supplemented and in effect at the relevant time of reference thereto.
          9.11 Dispute Resolution.
                    9.11.1. General. Except with respect to Section 2.16, if a
dispute arises between the Parties in connection with or relating to this
Agreement or any document or instrument delivered in connection herewith (a
“Dispute”), then either Party shall have the right to refer such dispute to the
Chief Executive Officer of GPC Biotech and the Chief Executive Officer of
Licensee who shall confer on the resolution of the issue. Any final decision
mutually agreed to by such representatives shall be conclusive and binding on
the Parties. If such officers are not able to agree on the resolution of an
issue within twenty (20) Business Days after such issue was first referred to
them, either Party may, by written notice to the other Party, elect to initiate
arbitration pursuant to Section 9.11.2 for purposes of having the matter
settled.
                    9.11.2. Arbitration. Any arbitration under this Agreement
shall take place at a location to be agreed by the Parties; provided, however,
that in the event that the Parties are unable to agree on a location for an
arbitration under this Agreement within five (5) days of the demand therefor,
such arbitration shall be held in New York, New York. Any arbitration under this
Agreement shall be administered by the American Arbitration Association under
its Commercial Arbitration Rules then in effect (the “Arbitration Rules”). The
Parties shall appoint an arbitrator by mutual agreement. If the Parties cannot
agree on the appointment of an arbitrator within thirty (30) days of the demand
for arbitration,

25



--------------------------------------------------------------------------------



 



an arbitrator shall be appointed in accordance with the Arbitration Rules. The
arbitrator shall have the authority to grant any equitable and legal remedies
that would be available in any judicial proceeding instituted to resolve the
Dispute submitted to such arbitration in accordance with this Agreement;
provided, however, that the arbitrator shall not have the power to alter, amend
or otherwise affect the terms or the provisions of this Agreement. Judgment upon
any award rendered pursuant to this Section may be entered by any court having
jurisdiction over the Parties’ other assets. The arbitrator shall have no
authority to award punitive or any other type of damages not measured by a
Party’s compensatory damages. Each Party shall bear its own costs and expenses
and attorneys’ fees and an equal share of the arbitrator’s fees and any
administrative fees of arbitration, unless the arbitrator shall otherwise
allocate such costs, expenses and fees between the Parties. The Parties agree
that all arbitration awards shall be final and binding on the Parties and their
Affiliates. The Parties hereby waive the right to contest the award in any court
or other forum. Except to the extent necessary to confirm or enforce an award or
as may be required by law, neither a Party nor an arbitrator may disclose the
existence, content or results of an arbitration without the prior written
consent of both Parties.
                    9.11.3. Interim Relief. Notwithstanding anything herein to
the contrary, nothing in this Section shall preclude either Party from seeking
interim or provisional relief, including a temporary restraining order,
preliminary injunction or other interim equitable relief concerning a dispute,
if necessary to protect the interests of such Party. This Section shall be
specifically enforceable.
          9.12 Entire Agreement. This Agreement sets forth and constitutes the
entire agreement and understanding between the Parties with respect to the
subject matter hereof and all prior agreements, understandings, promises and
representations, whether written or oral, with respect thereto are superseded
hereby. Notwithstanding the foregoing, in event of any conflict between the
terms of this Agreement and the terms of the License Agreement, the terms of the
License Agreement shall control and take precedence. Each Party confirms that it
is not relying on any representations or warranties of the other Party except as
specifically set forth herein. No amendment, modification, release or discharge
shall be binding upon the Parties unless in writing and duly executed by
authorized representatives of both Parties.
          9.13 English Language. This Agreement shall be written and executed
in, and all other communications under or in connection with this Agreement
shall be in, the English language. Any translation into any other language shall
not be an official version thereof, and in the event of any conflict in
interpretation between the English version and such translation, the English
version shall control.
          9.14 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signatures and such signatures shall be deemed to bind
each Party hereto as if they were original signature.

26



--------------------------------------------------------------------------------



 



          9.15 Further Assurance. Each Party shall duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including the filing of such
assignments, agreements, documents and instruments, as may be necessary or as
the other Party may reasonably request in connection with this Agreement or to
carry out more effectively the provisions and purposes hereof, or to better
assure and confirm unto such other Party its rights and remedies under this
Agreement.
          9.16 Construction. Except where the context otherwise requires,
wherever used, the singular shall include the plural, the plural the singular,
the use of any gender shall be applicable to all genders and the word “or” is
used in the inclusive sense (and/or). The captions of this Agreement are for
convenience of reference only and in no way define, describe, extend or limit
the scope or intent of this Agreement or the intent of any provision contained
in this Agreement. The term “including” as used herein shall mean including,
without limiting the generality of any description preceding such term. The
language of this Agreement shall be deemed to be the language mutually chosen by
the Parties and no rule of strict construction shall be applied against either
Party hereto.
[SIGNATURE PAGE FOLLOWS.]

27



--------------------------------------------------------------------------------



 



     THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties
as of the date first written above.

     
GPC BIOTECH AG
            PHARMION GMBH
 
   
Signature : /s/ Elmar Maier, PhD
  Signature : /s/ Patrick J. Mahaffy
 
   
Name : Elmar Maier, PhD
  Name : Patrick J. Mahaffy
 
   
Title : SVP Business Development
  Title : Director
 
   
Signature : /s/ Bernd R. Seizinger, M.D., PhD
  Signature : /s/ Erle T. Mast
 
   
Name : Bernd R. Seizinger, M.D., PhD
  Name : Erle T. Mast
 
   
Title : CEO
  Title : Director

28